Citation Nr: 1516706	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-34 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for right tibial neuropathy. 

2.  Entitlement to a disability rating higher than 10 percent for right patellofemoral pain syndrome. 

3.  Entitlement to a disability rating higher than 10 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1987 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Regional Office (RO) in New York, New York.

In April 2014, the Board, in pertinent part, denied entitlement to disability ratings higher than 10 percent for right tibial neuropathy, right patellofemoral pain syndrome, major depressive disorder.  The Veteran appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued an Order granting a Joint Motion for Partial Remand by the parties, vacating the decision with respect to these issues, and remanding this decision to the Board for further action.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right patellofemoral pain syndrome has been manifested by noncompensable but painful and weakened motion of the knee, but not by lateral instability or recurrent subluxation.

2.  For the entire period on appeal, the Veteran's right tibial neuropathy has been manifested by mild overall impairment.  

3.  For the entire period on appeal, the Veteran's major depressive disorder has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for right patellofemoral pain syndrome have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014).

2.  The criteria for a disability rating higher than 10 percent for a right tibial neuropathy have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 8524 (2014).

3.  The criteria for a disability rating higher than 10 percent for major depressive disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, DC 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating for Right Patellofemoral Pain Syndrome 

In an October 2001 rating decision, the RO granted service connection for right patellofemoral pain syndrome and assigned a 0 percent rating pursuant to Diagnostic Code (DC) 5257, effective May 29, 2000.  In a March 2005 rating decision, the RO granted a 10 percent rating, effective September 13, 2004, and changed the Diagnostic Code to 5260.  The current appeal arises from a claim received at the RO in January 2009.  

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under that code, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, DC 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  The current 10 percent rating for the right knee is assigned due to painful motion (flexion) which is not limited to a compensable degree.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against the assignment of any higher rating based on limited motion of the right knee, including motion limited by pain, weakness, fatigue, or incoordination.  

Regarding measurements of flexion, right knee flexion has consistently exceeded the degree of limitation specified for even the minimum compensable rating much less a rating in excess of the 10 percent currently assigned.  A November 2008 VA orthopedic surgery outpatient note records that flexion was measured to 100 degrees.  A June 2009 VA examination report reflects that flexion was measured to 110 degrees with onset of pain at 90 degrees.  A March 2013 VA examination report reflects that there was 140 degrees of flexion with no objective evidence of pain, but with subjective reports of pain throughout.  

Based on the Veteran's competent report in March 2013, the Board acknowledges that all motion of the right knee is painful; however, despite the pain, in no instance has there been measured range of flexion that is limited to 30 degrees (20 percent) or even 45 degrees (10 percent).  

VA law does not contemplate the assignment of a disability rating on the sole basis of pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing and strength testing.  

Accordingly, a higher 20 percent rating is not warranted for the right knee on the basis of limitation of flexion under DC 5260.  As noted above, the current 10 percent rating was assigned under DC 5260 on the basis of general rating principles establishing that painful motion of a joint warrants at least the minimum compensable rating. 

Regarding measurements of extension, without exception, such measurements have been normal.  A November 2008 VA orthopedic surgery note reflects that extension was 0 degrees.  A June 2009 VA examination report also reflects 0 degrees extension.  In addition, a March 2013 VA examination report reflects 0 degrees extension.  Thus, a separate compensable rating is not warranted for the right knee on the basis of limited extension, under DC 5261.  

When evaluating limitation of motion, the Board must consider the effect of pain on motion as well as other orthopedic factors such as weakness, fatigue, and incoordination.  

In the June 2009 examination report, the Veteran described experiencing flare ups due to prolonged standing and ambulation.  Pain was aggravated at the Veteran's job as a plant supervisor where he was on his feet all day.  

In the March 2013 report, the Veteran noted knee pain with standing and walking.  There were no problems with repetitive use and no flare ups.  At that time, the Veteran reported no interference with his job or daily activities.  

In addition, the Board acknowledges that the Veteran experiences episodes of give-way weakness as described to the June 2009 examiner and buckling as described by the March 2013 examiner.  The Board interprets the imprecise term of buckling as the equivalent of give-way weakness, or the sudden inability to support weight on the knee.  

Balanced against the Veteran's reports of weakness are clinical findings which demonstrate near-normal strength.  The June 2009 examiner noted strength in the quad muscle as 4- out of 5.  The March 2013 joints examiner found "good" muscle strength rated out 5 out of 5.  There was no atrophy of muscles.  Moreover, the March 2013 examiner found no interference from the disability with the Veteran's ability to perform full job duties.  There was no functional impairment found and no impact on either physical or sedentary employment.  There was no limitation or disability as far as the ability to perform a normal day's physical labor.  The March 2013 neurological examiner rated knee strength at 4 out of 5 in both lower extremities.  This is notable as there is no acknowledged left knee disability.  While the Board has noted occasional episodes of give-way weakness attributable to the service-connected disability, overall, the strength of the joint appears to be near normal and not significantly out of proportion with the left knee.  

It is also important for the Veteran to understand that without the presence of pain and weakness associated with the right knee disability, there would be no basis for even the current 10 percent rating.  In this regard, it is important to note that the range of motion testing does not meet the requirements of the current 10 percent rating for the right knee, let alone any higher evaluation.  Thus, without consideration of the pain, weakness, giving way, and buckling, the current evaluation could not be justified.

In sum, on the basis of limitation of flexion and extension, a preponderance of the evidence is against any higher or separate rating for the right knee under Diagnostic Codes 5003, 5010, 5260, 5261.  

DC 5256 applies to ankylosis, which is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  There is no suggestion in any of the clinical findings that there is a fixation or bony union of the right knee and the demonstrated range of motion is probative evidence against any such finding.  Indeed, the June 2009 examiner specifically found no ankylosis.  

The Board has also considered whether a separate rating is warranted for the right knee on the basis of recurrent subluxation or lateral instability.  In this case, there is significant evidence weighing against such symptomatology.  In fact, clinical testing for lateral instability and subluxation has been uniformly negative.  

The Board acknowledges that, as reflected in a November 2008 VA orthopedic surgery note, the Veteran has complained of what he characterized as instability.  He described this as feeling unstable when ascending stairs.  

While the Veteran is certainly competent to describe his perception of instability, the Board observes that the terms "unstable" and "instability" can have many meanings and may not directly implicate "lateral instability" of the knee joint as contemplated by the rating criteria.  The Board notes that ratings based on limitation of motion, including weakness, incoordination, and fatigue, and reasonably contemplate instability in the normal plane of knee motion, such as buckling and giving way.  "Lateral" instability is a specific clinical finding that is determined by clinical testing, such as varus, and valgus stress testing, and which is not contemplated in a rating based on limited motion.  It is for this reason that separate ratings may be applied for limited motion and lateral instability where appropriate symptomatology is demonstrated.  

Testing for lateral instability has been uniformly negative.  In the same November 2008 report in which the Veteran complained of feeling unstable, clinical testing showed no varus or valgus laxity of the joint.  Lachman testing was negative, as was anterior and posterior drawer testing and pivot shift.  X-rays showed no dislocation.  

The June 2009 examiner found no subluxation of the right knee.  While the examiner noted a mild right varus when the Veteran was not wearing a brace, stability of the knee was described as being within normal limits.  X-rays were also within normal limits with the exception of some suprapatellar effusion.  

The March 2013 examiner found no instability with varus, valgus, anterior, or posterior stressing.  McMurray's sign was negative.  There was no subluxation.  

While giving way and buckling have been described by the Veteran, and while he has expressed a feeling of instability while traversing stairs, the criteria under Diagnostic Code 5257 are specific in referring to "lateral" instability, and not instability in the normal plane of motion, which has been considered as weakness or a combination of pain and weakness.  As there is clinical support for weakness in this case, but no clinical support for true lateral instability, the Board has considered the Veteran's reports of feeling unstable as equivalent to weakness or giving way, and not true lateral instability or subluxation.  Accordingly, the evidence weighs against any separate compensable rating under Diagnostic Code 5257.

The Board has considered other Diagnostic Codes as well.  DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating is the only rating available.  DC 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  

Here, there does not appear to be any clinical support for a rating on the basis of locking or joint effusion.  Indeed, the March 2013 examiner found no locking and no significant joint effusion.  

With respect to locking and also with respect to instability, already discussed in large part, the Board acknowledges a letter dated in March 2012 in which a private physician recounted all of the Veteran's physical and mental impairments.  The physician reported that the Veteran's knee symptoms include pain, instability, and recurrent episodes of "locking," clicking, and catching in the knee.  This finding directly conflicts with the examination reports discussed above.  The Board assigns less probative weight to this report than to the examination reports.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may appropriately favor the opinion of one competent medical authority over another); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993) (the weight of a medical opinion is diminished where that opinion is based on an examination of limited scope or where the basis for the opinion is not stated).  

Notably, the private physician did not state that he actually examined the Veteran, and more importantly, did not report the results of clinical testing commonly reported in knee evaluations, such as testing for lateral instability and locking.  Unlike the March 2012 letter, the examination reports discussed above describe the clinical basis for the reported findings that there is no lateral instability and no locking.  Moreover, it is clear from the examination reports discussed above that, in each case, an examination was conducted and that the findings reported are based on actual clinical measures and test results.  The symptoms noted in the March 2012 letter are not only unaccompanied by descriptions of tests conducted, but they include symptoms the Veteran has never reported elsewhere.  

While the evidence included in the March 2012 letter is presumed competent, it is accorded less probative weight than the examination reports which show, based on specific clinical testing, that there is no lateral instability and no locking associated with the right knee disability.  

DC 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  DC 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these Codes are not appropriate.  

Regarding scar residuals from the right knee surgery, the March 2013 examiner found a large scar over the popliteal fossa, which was clean, dry, well healed, and nontender.  It does not interfere with joint function.  There is no assertion on the Veteran's part that a separate rating is warranted for his surgical scar or on what basis.  

Based on the foregoing, the Board finds that a rating higher than 10 percent is not warranted for the right knee disability.  Separate ratings for limited extension, lateral instability, subluxation, locking, or any other condition, are also not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Rating for Right Tibial Neuropathy

In an October 2001 rating decision, the RO granted service connection for right tibial neuropathy and assigned a 10 percent rating pursuant to 38 C.F.R. § 4.124a, DC 8524, effective May 29, 2000.  The current appeal arises from a claim received at the RO in January 2009.  

Under DC 8524, a 40 percent rating is available for complete paralysis of the internal popliteal nerve such that plantar flexion is lost, frank adduction of the foot is impossible, flexion and separation of the toes is abolished, no muscle in the sole can move, and in lesions of the nerve high in the popliteal fossa, plantar flexion of the foot is lost.  A 30 percent rating is available for incomplete paralysis that is severe.  A 20 percent rating is available for incomplete paralysis that is moderate.  A 10 percent rating is available for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, DC 8524.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence demonstrates that there is no more than mild incomplete paralysis of the right tibial nerve and therefore a rating in excess of 10 percent is not warranted.  

Regarding lower extremity strength, a June 2009 VA peripheral nerves examination shows that strength in the right quadriceps and gastrocnemius was rated at 4 out 5.  Strength in the lower extremity was otherwise normal.  Consistent with these findings, the Veteran was afforded a comprehensive VA neurological examination in March 2013, at which time the examiner rated knee strength at 4 out of 5.  However, the March 2013 finding applied to both lower extremities.  In other words, the disabled right knee was no weaker than the left.  A December 2008 VA neurology evaluation reflects that strength at the hip flexor and extensor was rated at 5 out of 5, the knee extensor was also rated at 5 out of 5, the knee flexor was rated at 5- out of 5, dorsiflexion of the ankle was rated at 5- out of 5, plantar flexion of the ankle as well as ankle inversion and eversion were each rated at 4 out of 5.  

Regarding reflexes, the June 2009 VA peripheral nerves examination reflects normal lower extremity reflexes, as does the March 2013 report and the December 2008 report.  

As regards sensation, the June 2009 report notes decreased sensation in the posterior tibial distribution.  The March 2013 report notes that sensation in the right thigh was decreased; however sensation in the right ankle and foot was normal.  The December 2008 report reflects decreased sensation of the right foot and medial right leg to the knee level, but otherwise intact. 

In sum, the clinical evidence demonstrates that right lower extremity neurological impairment is limited to some decreased sensation and possibly reduced strength, although apparently equal to the left lower extremity.  

Also significant in the Board's finding that overall impairment is no more than mild is that the March 2013 examiner specifically assessed the overall level of impairment as mild.  This provides probative evidence against a higher rating than 10 percent.  Regarding functional impairment, the examiner noted that the Veteran's gait was normal and opined that the tibial neuropathy did not impact the Veteran's ability to work.  

The Board again acknowledges a letter dated in March 2012 from a private physician.  The physician noted that there was permanent weakness of plantar flexion, eversion, and muscle atrophy.  The Board finds that this evidence is not probative of entitlement to any higher rating as the March 2012 letter does not describe the extent of weakness.  Mild weakness as described by the March 2013 VA examiner is acknowledged, as is the permanence of this weakness.  The March 2012 letter does not suggest weakness that is more than mild.  Moreover the March 2013 VA examiner found decreased strength of both the right and left legs, not just the right.  

Also significant, as discussed in relation to the right knee, the March 2012 letter does not describe whether any testing was conducted to determine the reported finding of weakness.  In comparison to the more detailed March 2013 examination report, the March 2012 letter carries little probative weight.  

The Board has also reviewed the history of the disability to determine the manifestations historically associated with the disability.  A January 2001 VA general medical examination report reflects that, postoperatively, the Veteran became aware of significant motor and sensory dysfunction involving the right lower extremity with inability to properly flex the right leg, with associated weakness on standing.  The examiner reported that there was continuing "significant" weakness of the right lower extremity at that time.  

A VA joints examination also dated in January 2001 reflects "left" lower extremity (presumed to intend "right") weakness, mostly in the distal muscles.  Some impairment in strength as well as occasional burning sensation in the lateral aspect of the right sole.  Strength in the hip flexors were rated at 5- out of 5; knee extensors were 4+ out of 5; knee flexors were 4- out of 5; foot inversion was 3 out of 5; foot dorsiflexion was 4 out of 5; plantar flexion was 4 out of 5; foot eversion was 5 out of 5.  Deep tendon reflexes were absent on right thigh, the rest normal.  Decreased pin prick was noted on the extensor aspect of the sole and part of the dorsal area of the extensor aspect of the foot.  There were no other sensory deficits.  

In January 2005, the disability was assessed as postoperative chronic numbness of the posterior calf to the sole of the right foot, and chronic weakness of gastrocnemius right, but no pain.  

Thus, the evidence pertinent to this appeal is consistent in type of impairment as the historical findings, but with lesser severity than the earlier post-surgical findings.  Based on what has been described clinically as mild overall impairment resulting from the service-connected tibial neuropathy, the Board finds that, during the entire period on appeal, the evidence demonstrates no more than mild functional impairment.  The criteria for a 20 percent rating are not more nearly approximated than those for a 10 percent rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Rating for Psychiatric Disability

This appeal arises from a claim of entitlement to service connection received at the RO on January 12, 2009.  In the July 2009 rating decision, the RO granted service connection for major depressive disorder and assigned an initial rating of 10 percent pursuant to DC 9434, effective January 12, 2009.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for major depressive disorder if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

Highly pertinent to this case, a 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9434.

The schedular criteria for rating mental disorders incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

It is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

In rating the Veteran's service-connected disability, the Board notes that the grant of service connection in this case is not for the entirety of the Veteran's diagnosed major depressive disorder, but is limited to the aggravation of the psychiatric disability by the Veteran's service-connected disabilities.  The opinion of a May 2009 VA examiner upon which the grant of service connection was based is that service-connected physical problems did not cause the Veteran's depression but did aggravate it.  

The May 2009 examiner was unable to express an opinion as to the extent of aggravation.  However, a March 2013 VA evaluation includes that examiner's opinion as to the extent of aggravation.  That examiner found that there was no evidence of any occupational impairment to the psychiatric disorder.  He further found that most of the Veteran's social impairment comes from depression that is unrelated to his service-connected depression, and that the service-connected depression constitutes a "very small part" of the overall depressive disorder.  

The Board acknowledges that it is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

In this case, the Board finds that the March 2013 provides competent and probative evidence regarding the extent of occupational and social impairment attributable to the service-connected disability.  Indeed, the March 2013 examiner noted that he was only considering the depression determined to be directly related to the service-connected disabilities in his evaluation.  The examiner further qualified this depression as "mild transient" depression.  

Based in large part on the findings of the March 2013 examiner, the Board finds that a rating in excess of 10 percent is not warranted.  Of great significance in the Board's finding is that, when presented with lists of the rating criteria and symptom examples under the rating schedule, the examiner selected only depressed mood as a service-connected symptom and he indicated that the 10 percent criteria were most appropriate in this case.  This opinion directly addresses the question at hand and provides probative evidence against the assignment of a higher rating.  

While the evidence includes other examination reports and clinical findings regarding the Veteran's psychiatric symptoms, no other examiner attempted to apportion the Veteran's symptoms between service-connected and non-service-connected pathology.  Thus, there is no opinion to contradict that of the March 2013 examiner.  

While the Veteran asserts that all of his symptoms are service related, this assertion is not competent evidence as the attribution of psychiatric/mental symptomatology to a specific diagnosis and etiology is not a matter capable of lay observation but requires medical knowledge.  

The March 2013 examiner assigned a GAF score of 69 based solely on service-connected psychiatric impairment.  A GAF score in the range of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board finds that this score, reflecting mild symptoms, is most consistent with a 10 percent rating and does not suggest entitlement to any higher rating.  

It follows from the Board's finding regarding attribution of symptoms that symptoms such as decreased appetite, sleep impairment, anxiety, difficulty in social functioning, irritability, and decreased concentration are not attributable to the service-connected disability, as evidence of those symptoms was of record at the time of the March 2013 examination and the examiner identified only a depressed mood as associated with the service-connected disability.  

The Board attaches the greatest probative weight to the assessment of the March 2013 examiner that the Veteran's service-connected symptomatology most closely approximates the criteria for the 10 percent rating level.  Based on this evidence, the Board is left with the conclusion that the criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks are not demonstrated during this period.  Rather, the evidence most closely approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Accordingly, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for major depressive disorder.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2014), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).  However, the collective impact or combined effect of more than one service-connected disability must be referred if together they present an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Regarding the right knee and leg, the Board finds that neither the first nor the second Thun element is satisfied here.  The Veteran's service-connected right knee disability and right tibial neuropathy are manifested by signs and symptoms such as pain, weakness, fatigability, decreased sensation, and lack of endurance, which impairs his ability to stand and walk for long periods.  (See, e.g., June 2009 examination report).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The Diagnostic Codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Diagnostic Codes in the rating schedule corresponding to disabilities of the peripheral nerves provide disability ratings on the basis of the clinically assessed severity of the disability.  In summary, the schedular criteria for musculoskeletal disabilities and neurological disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal and neurological disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is ultimately manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability and tibial neuropathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
 
In addition, all the Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria for DC 9434 specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's sole service-connected symptom of depressed mood is specifically included in the rating schedule, and the assigned 10 percent disability rating specifically rated based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected major depressive disorder, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

The Board has also considered the collective impact of the Veteran's service-connected disabilities in accordance with Johnson v. McDonald, 762 F.3d at 1362, and finds that they do not present an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in January 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record.  The Veteran identified a private treatment provider in Ft. Carson Colorado, but did not provide adequate information for the RO to obtain the records.  The RO requested additional information but the Veteran did not respond.  The Board finds that the RO has made adequate attempts to assist the Veteran and that no additional development is necessary.  For these 
reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A disability rating in excess of 10 percent for right patellofemoral pain syndrome is denied.

A disability rating in excess of 10 percent for right tibial neuropathy is denied.

A disability rating in excess of 10 percent for major depressive disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


